RESPONSE TO AMENDMENT

Claims 1, 2, 6, 9-14, 17-19, and 21 are pending in the application.  Claims 3-5, 7, 8, 15, 16, and 20 have been cancelled.
Amendments to the claims, filed March 7, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 2, 9, 10, 17, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. Pat. Pub. 2011/0244221) in view of Bharti (U.S. Pat. Pub. 2012/0064304) as evidenced by BASF (“Oppanol PIB by BASF”).
Regarding claim 1, Hayashi teaches an adhesive composition (first pressure-sensitive adhesive layer (B1), Paragraph [0043]) comprising at least 10 wt.% of a polyisobutylene polymer component (10 wt% or less, Paragraph [0061]) comprising one or more polyisobutylene polymers (softening agent, Paragraph [0059]); 40 wt.-% to 75 wt.-% of a styrene-isobutylene block copolymer component (35-85 wt%, Paragraphs [0044]-[0046]) comprising one or more styrene-isobutylene-styrene block copolymers (Paragraph [0046]); and wherein the weight ratio of styrene-isobutylene block copolymer to polyisobutylene polymer of the adhesive composition is greater than 2.2:1 (at least 3.5:1-8.5:1); and optionally tackifier in an amount no greater than 30 wt.% (12 wt% to 70 wt%, Paragraph [0056]).  Hayashi further teaches the polyisobutylene polymer component has a number average molecular weight ranging from 5000 to 100,000 (Paragraph [0060]).
While the reference does not specifically teach the claimed range of no greater than 30 wt.%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Hayashi fails to teach wherein the polyisobutylene polymer component has a weight average molecular weight ranging from 15,000 g/mole to 300,000 g/mole.
Bharti teaches an adhesive composition (Abstract) comprising a polyisobutylene polymer component (Paragraph [0056]) and a styrene-isobutylene block copolymer component (Paragraph [0084]).  Bharti further teaches the polyisobutylene polymer are commercially available under the trade designation OPPANOL, such as B15 (Paragraph [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the polyisobutylene polymer of Hayashi to be an OPPANOL polymer, such as B15, as taught by Bharti as being a commercially available polyisobutylene polymer that is suitable for an adhesive composition that also contains a styrene-isobutylene block copolymer component.
As evidenced by BASF, B15 has a weight average molecular weight of 75,000 g/mol (Pgs. 26-27) and a number average molecular weight of 15,000 (Mw/Mn = 5, Pgs. 26-27).
Furthermore, the limitations “wherein the adhesive has a water vapor transmission rate of less than 20 g/m2 day at 40°C and 100% relative humidity” and “wherein the adhesive has a creep compliance ranging from 1×10−8 1/Pa to 1.5×10−4 1/Pa at 25° C., measured 287 seconds after a stress of 8,000 Pa was applied for 5 minutes”, respectively, are properties of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
Regarding claim 2, as evidenced by BASF, B15 comprises at least 50 wt.-% of polymerized units of polyisobutylene (Pg. 10).  
Regarding claim 9, Hayashi in view of Bharti teaches wherein the adhesive further comprises additives (tackifier, Paragraph [0056]).
Regarding claim 10, Hayashi in view of Bharti teaches wherein the additive comprises tackifier (Paragraph [0056]) in an amount no greater than 30 wt.% (12 wt% to 70 wt%, Paragraph [0056]).
While the reference does not specifically teach the claimed range of no greater than 30 wt.%, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 17 and 18, Hayashi in view of Bharti teaches wherein the adhesive is a pressure sensitive adhesive (Paragraph [0043]).
Additionally, the limitations “having a storage modulus G′ of less than 0.3 MPa at 25° C. and 1 hertz” and “wherein the adhesive is a pressure sensitive adhesive having an initial peel adhesion of 0.1N/dm”, respectively, are properties of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claim 21, Hayashi in view of Bharti teaches for use in an electronic device (Paragraph [0180]).

Claims 1, 2, 6, 9, 10, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti (U.S. Pat. Pub. 2012/0064304) as evidenced by Lam (U.S. Pat. Pub. 2009/0149567).
Regarding claim 1, Bharti teaches an adhesive composition (Abstract; third exemplary adhesive composition, Paragraph [0066]) comprising at least 10 wt.% of a polyisobutylene polymer component comprising one or more polyisobutylene polymers (20-40% first and third polyisobutylene, Paragraph [0067]), the polyisobutylene component having an average weight average molecular weight ranging from 50,000 g/mole to 150,000 g/mole (10-20% first polyisobutylene having a weight average molecular weight of 300,000 to 4,200,000 g/mole; 10-20% third polyisobutylene having a weight average molecular weight of 1,000 to 50,000 g/mole, Paragraph [00067]); 40 wt.-% to 75 wt.-% of a styrene-isobutylene block copolymer component (50-70% second polyisobutylene, Paragraph [0067]) comprising one or more styrene-isobutylene-styrene copolymers (second polyisobutylene having a weight average molecular weight of 50,000 to 250,000 g/mole, Paragraph [0067]; the polyisobutylene can be a block copolymer, Paragraph [0081], such as styrene-isobutylene block copolymers under the trade designation SIBSTAR, Paragraph [0084]; as evidenced by Lam, SIBSTAR 073T has a molecular weight of 65,000 g/mol (Lam, Paragraph [0085]); and optionally tackifier in an amount no greater than 30 wt.% (0 to 10 wt%, Paragraph [0066]).  Bharti further teaches wherein the weight ratio of styrene-isobutylene block copolymer to polyisobutylene polymer of the adhesive composition is greater than 2.2:1 (1.25:1-3.5:1).
While the reference does not specifically teach the claimed range of greater than 2.2:1, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Furthermore, the limitations “wherein the adhesive has a water vapor transmission rate of less than 20 g/m2 day at 40°C and 100% relative humidity” and “wherein the adhesive has a creep compliance ranging from 1×10−8 1/Pa to 1.5×10−4 1/Pa at 25° C., measured 287 seconds after a stress of 8,000 Pa was applied for 5 minutes”, respectively, are properties of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claim 2, Bharti teaches wherein the polyisobutylene polymer component comprises at least 50 wt% of polymerized units of polyisobutylene (polyisobutylene homopolymer, Paragraph [0081]).
	Regarding claim 6, Bharti teaches wherein the polyisobutylene polymer component comprises one or more polyisobutylene polymers having a weight average molecular weight less than 15,000 g/mole (third polyisobutylene having a weight average molecular weight of 1,000 to 50,000 g/mole, Paragraph [00067]).
	While the reference does not specifically teach the claimed range of less than 15,000 g/mole, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 9, Bharti teaches wherein the adhesive further comprises additives (tackifier, Paragraph [0066]).
	Regarding claim 10, Bharti teaches wherein the additive comprises tackifier (Paragraph [0066]) in an amount no greater than 30 wt.% (0 to 10 wt%, Paragraph [0066]).
	Regarding claims 17 and 18, Bharti teaches wherein the adhesive is a pressure sensitive adhesive (Abstract).
Additionally, the limitations “having a storage modulus G′ of less than 0.3 MPa at 25° C. and 1 hertz” and “wherein the adhesive is a pressure sensitive adhesive having an initial peel adhesion of 0.1N/dm”, respectively, are properties of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.
	Regarding claim 19, Bharti teaches an article comprising: a release liner; and a layer of the adhesive of claim 1 disposed on the liner (Paragraph [0107]).
Regarding claim 21, Hayashi in view of Bharti teaches for use in an electronic device (Paragraph [0180]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bharti (U.S. Pat. Pub. 2012/0064304) in view of Renz (EP 1175467).
Bharti is relied upon as discussed above.
Regarding claims 11 and 12, Bharti fails to teach wherein the adhesive comprises an ultraviolet blocking agent and wherein the ultraviolet blocking agent is a hydroxyphenyl benzotriazole ultraviolet blocking agent.
Renz teaches adhesives are susceptible to degradation caused by prolonged exposure to sunlight, which contains UV radiation with wavelengths between 290 and 400 nm (Paragraph [0002]).  Renz further teaches an adhesive composition containing an effective amount of a benzotriazole UV absorber having enhanced solubility, durability, and absorption in the 350 to 400 nm range (Paragraph [0001]) wherein the benzotriazole is a hydroxyphenyl benzotriazole (Paragraphs [0001] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the adhesive composition of Bharti further comprise a hydroxylphenyl benzotriazole ultraviolet blocking agent as taught by Renz in order to avoid degradation of the adhesive by UV radiation in the 350 to 400 nm range.
Regarding claim 13, Bharti teaches wherein the adhesive comprises ultraviolet absorber in an amount ranging from 3 to 10 wt% (no greater than 5 wt%, Paragraph [0105]).
Regarding claim 14, the limitation “wherein the adhesive at a thickness of 51 microns has a transmission of less than 20% at 385 nm” is a property of the structure or composition.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established.  “Products of identical chemical composition can not have mutually exclusive properties."  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed March 7, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that according to paragraph 0043 of Hayashi, the pressure sensitive adhesive can have “any appropriate thermoplastic resin” of which SIBS is one of several possibilities and likewise polyisobutylene is also one of several possibilities.  Applicant, further argues that none of the exemplified pressure sensitive adhesive of Hayashi comprises SIBS in combination with polyisobutylene.
However, the teachings of the prior art are not limited to their examples but rather for all that their disclosures reasonably teach.  Hayashi teaches a combination of a thermoplastic resin, an example being SIBS, and a softening agent, an example being polyisobutylene.  Therefore, Hayashi contemplates the combination of SIBS and polyisobutylene.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that paragraphs 0044 and 0061 do not specifically teach any weight ratio of SIBS to polyisobutylene but rather such paragraphs teach concentration ranges of thermoplastic resin and softening agent.  
As the thermoplastic resin can be SIBS and the softening agent can be polyisobutylene, then paragraphs 0044 and 0061 do teach concentration ranges of the two components, from which the weight ratio can be obtained.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that although the combination of some of the described concentrations arrive at a weight ratio of thermoplastic resin to softening agent of at least 2.2:1, other combinations are less than 2.2:1; for example, when the amount of thermoplastic resin is 30 or 35 wt% and the amount of softening agent is 40 or 20 wt%, the ratio of thermoplastic resin to softening agent is NOT at least 2.2:1.
However, as discussed above, Hayashi teaches the content of the thermoplastic resin is 35 wt% to 85wt% (Paragraph [0044]) and the content of the softening agent is less than 10 wt% (Paragraph [0061]), which would lead to a weight ratio of thermoplastic resin to softening agent of at least 3.5:1-8.5:1.  Applicant is using in their argument broader ranges rather than the more narrow ranges cited in the rejection.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues they have demonstrated the importance of this ratio for obtaining certain adhesive properties.  Applicant refers to Table 1 in the specification showing the claimed weight ratio of styrene-isobutylene block copolymer to polyisobutylene polymer is of importance for obtaining a low creep compliance as recited in dependent claim 16 and that notably all of the comparative examples (those have a ratio of less than 2.2:1) have a higher creep compliance.
However, as discussed above, Hayashi teaches the content of the thermoplastic resin is 35 wt% to 85wt% (Paragraph [0044]) and the content of the softening agent is less than 10 wt% (Paragraph [0061]), which would lead to a weight ratio of thermoplastic resin (styrene-isobutylene block copolymer) to softening agent (polyisobutylene polymer) of at least 3.5:1-8.5:1, which falls into the claimed range.  As such, Applicant’s arguments are deemed unpersuasive.
It should also be noted that the data present in Table 1 in the specification is much narrower in scope compared to the broadness of claim 1.  For example, the data in Table 1 is only presented with a polyisobutylene polymer having a weight average molecular weight of 75,000 g/mol whereas claim 1 claims a weight average molecular weight range of 50,000 g/mol to 150,000 g/mol.
Applicant argues that the Office Action acknowledges that Bharti also does not teach the claimed ratio of “greater than 2.2:1”.
However, as discussed above, Bharti teaches wherein the weight ratio of styrene-isobutylene block copolymer to polyisobutylene polymer of the adhesive composition is greater than 2.2:1 (1.25:1-3.5:1); and that while the reference does not specifically teach the claimed range of greater than 2.2:1, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
June 16, 2022